Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pejman Sharifi on 7/27/22.
	(Cancelled) Claims 16-20 and 36-40.
Allowable Subject Matter
3.	In view of Remarks filed on 04/12/2022, Examiner’s amendment, terminal disclaimer and further search, Claims 9-15 and 29-35 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein determining whether the received data matches the second secret, and in response to determining that the received data matches the second secret, causing an alert to be provided to the first user via the first client electronic device.
Prior art teaches a method for a trusted (or originator) device to modify the security state of a target device (e.g., unlocking the device) based on a securing ranging operation (e.g., determining a distance, proximity, etc.). The method of some embodiments exchanges messages as a part of a ranging operation in order to determine whether the trusted and target devices are within a specified range of each other before allowing the trusted device to modify the security state of the target device.
However, the prior art fails to teach the claimed limitation wherein determining whether the received data matches the second secret, and in response to determining that the received data matches the second secret, causing an alert to be provided to the first user via the first client electronic device. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 9 and 29 is therefore the reason for allowance. All dependent claims are allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647